Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-11 on 5/12/20 is acknowledged.  Claims 1-11 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/20 was filed acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal processing unit” in claim 10; and “plasma saturation unit” in claim 11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 10 are rejected because it is not clear as to what structure(s) regarding the membrane are intended to achieve the “separates blood cells from blood and allows plasma components to pass through” function. 
Claims 1 and 10 are rejected because it is not clear as to what structure(s) regarding the pillar are intended to achieve the “pushes and lifts the blood cell separation membrane by a predetermined distance” function.  
Claim 5 is rejected because it is unclear how the claim language structurally further defines the claimed biosensor. 
Claim 11 is rejected because it is unclear how the claim language structurally further defines the claimed biosensor.  The claim language appears to recite the function and/or intended use of the claimed device, which does not provide a patentable distinction for a device claim.  
The term "predetermined distance" in claims 1 and 10; "predetermined interval" in claim 8; and "predetermined range" in claim 11 are relative terms which render the claims indefinite.  The rejected terms are not defined by the claims, the specification 
Claim limitations “signal processing unit” in claim 10; and “plasma saturation unit” in claim 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim and/or no association between the structure and the function can be found in the specification.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al. (“Hur,” US Pub. No. 2012/0329148) in view of Sano et al. (“Sano,” US Pub. No. 2006/0000772).
As to claim 1, Hur discloses a biosensor, comprising: a blood cell separation membrane (e.g., membrane 30 or 140, [0058] et seq. and [0093] et seq.) which separates blood cells from blood and allows plasma components to pass through; a microfluid channel (e.g., one or more of the channel parts, [0059] et seq. and [0093] et seq.) through which the plasma components that have passed through the blood cell separation membrane flow; a lower substrate (e.g., lower board, [0058] et seq. and [0093] et seq.) which allows the plasma components that have passed through the 
With regard to claim 1, Hur does not specifically disclose an electrode is disposed in the pillar.  Sano discloses electrodes provided in the interior of the pillar 105 in the separating portion 107 in the separation apparatus 100, [0111] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an electrode in the interior of the pillar because it would be desirable to have additional configurations that allow a specific substance charged with electricity to be guided to the separating portion with higher efficiency (e.g., [0019] of Sano). 
As to claim 2, see e.g., [0111] of Sano.  See motivation statement above. 
As to claim 3, see e.g., [0112] of Sano.  See motivation statement above.
As to claim 4, see e.g., [0096] et seq. of Hur.
As to claim 5, see e.g., [0092] et seq. of Hur.
As to claims 6 and 7, see e.g., [0060] of Sano.  See motivation statement above.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hur in view of Sano and Hasegawa et al. (“Hasegawa,” US Pub. No. 2003/0132110).
See Hur and Sano above. 
As to claim 8, see claim 1 above.  The modified Hur does not specifically disclose pillars formed between the membrane and the lower substrate.  Hasegawa discloses in fig. 8, on an insulating base plate 31 are formed leads 32 and 33, a working electrode 34 and a counter electrode 35 connected to the respective leads as well as an insulating layer 36 in a manner similar to the case of FIG. 1. Plural spacers 41, 43, 45, 47 and 49 and a cover 53 are assembled on this base plate 31. A filter 51 is set at a section of through-holes 46, 48 and 50 between the spacer 43 and the cover 53. See e.g., [0074] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the pillars to be between the membrane and the lower substrate because it would be desirable to have an alternative arrangement that would allow the plasma of the blood to quickly reach the electrodes (e.g., [0012] of Hasegawa). 
As to claim 9, see e.g., [0051] et seq. of Hasegawa.  For motivation statement, see above. 
	As to claim 10, see claim 1 above.  In addition, see fig. 1 of Hasegawa for housing; see leads 2, 3 in fig. 2 of Hasegawa; and [0047] et seq. of Hasegawa for the signal processing unit.  For motivation statement, see above.
	As to claim 11, see [0047] et seq. of Hasegawa.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  Th
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


9/29/2021